Title: To Thomas Jefferson from Nathaniel Cutting, 3 September 1789
From: Cutting, Nathaniel
To: Jefferson, Thomas


Le Havre, 3 Sep. 1789. Acknowledging TJ’s letter of 30th, he feels himself honored by his correspondence. Immediately went on board four vessels in port: one, for Boston, “is rather a Crazy Ship,” and he would not choose to risk himself on her at any season, especially the present; second, a brig for New York, very incommodious; third, a three-year old ship belonging to Robert Taylor of Norfolk, evidently in good condition, has accommodations that might answer, but is already in ballast awaiting orders from London, may not be able to  wait, and not yet decided whether she goes directly to Chesapeake or touches in bay for salt. The fourth is “a very fine, new Ship, with excellent accommodations; but she belongs to, and is bound for Boston; She will probably proceed to Corisic or the Isle de Rhé for a Cargo of Salt.” She is now on her first voyage, and, if bound for port southward of Boston, would be recommended in preference to any in port for past few months. Her captain, William Faris “is a worthy man whom I have known for many years; not only the thorough-bred, experienced Seaman, but much of the Gentleman; His information and manners are far superior to most of his Profession. He formerly commanded several of the best Vessels in the Employ of Mr. Nat. Tracy.” She will be ready to depart in about ten days. “If Capt. Faris should load salt at the River Vilaine, I think he could… afterwards touch in at L’orient to take you on board. Your heaviest Baggage might be embark’d here.”—There is another American ship here, arrived on 1st, “but she is bound to the Cape de Verd Isles for Salt.” Has also heard of a small brig, but she will by no means answer. [In postscript:] Thursday morning, 10 o’clock: TJ’s polite note enclosing letter to Alexander Donald received and will be attended to.
